Per Curiam.
1. Although there were two or more theories set up by the petition in the case upon which the petitioner would have been entitled to recover a one-half undivided interest in the land in controversy, the verdict for a one-half undivided interest in favor of the plaintiff will not be set aside on the ground that it was without evidence to support it, where there is evidence to support one of those theories, although the verdict itself does not show upon which one the finding was made in favor- of the plaintiff.
2. The inaccuracy in reciting a part of the evidence and applying the law to it, in one part of the charge excepted to was not of sufficient materiality to require the grant of a new trial.

Judgment affirmed.


All the Justices concur, except Sines, J., disqualified.